DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The examiner inadvertently checked box 11b on form PTO-326 indicating that the drawings were objected to in the previous Office action mailed September 20, 2021.  In that light, the examiner notes that the drawings are not objected to, and the drawings filed September 24, 2020 are hereby accepted.
Claim Interpretation
	The following limitations continue to be interpreted under 35 USC 112(f) as discussed in the previous Office action mailed September 20, 2021.
“A beam splitting unit splitting the laser beams from the light source unit into a sample beam and a reference beam . . .” in claims 1, 3-6, 8-12, and 14-15.
“A sample image forming unit controlling the angle of the sample beam . . .” in claims 1, 3-4, 6-12, and 14-15.
“A multiple image forming unit diffracting the sample beam having passed through . . .” in claims 1, 3-7, 10-12, and 14-15.
“An interference image acquisition unit combining the sample beam having passed through . . .” in claims 1, 3-12, and 14-15.
“An image analysis unit acquiring a birefringence image and a three-dimensional cross- sectional image of the sample . . .” in claims 1, 3-12, and 14-15.
Allowable Subject Matter
Claims 1, 3-12, and 14-15 are allowed in view of the prior art.
The following is an examiner’s statement of reasons for allowance:
As to claims 1 and 12, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a polarization holographic microscope system (claim 1) and a sample image acquisition method (claim 12), the system and method being allowable for the reasons given in the Office action mailed September 20, 2021 with regards to original claims 2 and 13, respectively, in combination with the rest of the limitations of the above claims.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        January 29, 2022